Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed January 10th, 2022 has been entered. Claims 1-2 and 4-5 are pending. Claims 1-2 and 4-5 have been amended and claim 3 has been canceled by the Applicant.
Claim Objections
Claims 2 and 5 are objected to because:
Claim 2, line 3, “The two contact surfaces” should be -the two contact surfaces-.
Claim 5, line 3, “the contact system” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee, US 3319121.
Regarding claim 1, Lee discloses a grid influencing system for a power supply grid (10), the system comprising:
a current-conducting grid influencing component (70);
a vacuum circuit breaker (14) including a vacuum circuit breaker tube (16) containing an at least partly integrated pre-arcing device (38) for actively generating an arc between two contact surfaces (at, 60); and
an ignition electrode (30) for igniting the arc along an arc current path (31);
where the current-conducting grid influencing component (70) comprises at least one of a series compensation system (40, 72, 77, 78) and a unified power flow controller (82, 92).
Regarding claim 2, Lee further discloses where the two contact surfaces (at, 60) are movable translationally with respect to one another; and
the arc current path (31) and a continuous current path (L) geometrically are separated from one another at least in a contact region (26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kurtz et al, US 3489873 [Kurtz].
Regarding claim 4, Lee fails to disclose wherein the contact surfaces in a closed state of the circuit breaker are arranged with no contact with respect to one another.
Kurtz discloses (figs.1-3) a vacuum type circuit where contact surfaces (17, 18) in a closed state of a circuit breaker are arranged with no contact with respect to one another (17, 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact arrangement of Lee with the teaching of Kurtz, thereby providing an interrupter that allows arcing to persist over a much longer period occurring during the entire closing operation, and this increases the chance for impairment of the contacts.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Reece, GB 787846.

Reece disclose a vacuum switching system where a contact system includes a moving contact (D) and a fixed contact (C); where the system further includes a contact pin (K) operable to mechanically couple a drive unit to the moving contact (D); and the contact pin (K) is mechanically coupled to a pre- arcing contact (M) movable translationally along a switching axis independently of the moving contact (D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact system of Lee with the teaching of Reece, thereby providing protection of the main contacts from arc damage during contacts separation, while auxiliary contacts more resistant to arc damages carry the high arc voltage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833